Name: 1999/630/EC, ECSC, Euratom: Council Decision of 13 September 1999 appointing the Deputy Secretary-General of the Council of the European Union
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-09-21

 Avis juridique important|31999D06301999/630/EC, ECSC, Euratom: Council Decision of 13 September 1999 appointing the Deputy Secretary-General of the Council of the European Union Official Journal L 248 , 21/09/1999 P. 0034 - 0034COUNCIL DECISIONof 13 September 1999appointing the Deputy Secretary-General of the Council of the European Union(1999/630/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30(2) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(2) thereof,Whereas the Deputy Secretary-General of the Council of the European Union should be appointed,HAS DECIDED AS FOLLOWS:Article 1Mr Pierre De Boissieu is hereby appointed Deputy Secretary-General of the Council of the European Union for a period of five years with effect from 18 October 1999.Article 2This Decision shall be notified to Mr Pierre De Boissieu by the President of the Council.It shall be published in the Official Journal of the European Communities.Done at Brussels, 13 September 1999.For the CouncilThe PresidentT. HALONEN